DETAILED ACTION
This Office action for U.S. Patent Application No. 16/719,550 is responsive to the Request for Continued Examination filed 8 December 2021, in reply to the Final Rejection of 12 July 2021 and the Advisory Action of 29 November 2021.
Claims 1–22 and 24–27 are pending.
In the Final Rejection of 12 July 2021, claims 1–4, 6–13, and 23–27 were rejected under 35 U.S.C. § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2020/0145583 A1 (“Shanmugam”).  Claim 5 was rejected under 35 U.S.C. § 103 as obvious over Shanmugam in view of U.S. Patent Application Publication No. 2008/0151066 A1 (“Serikawa”).  Claims 14–22 were found to contain allowable subject matter but were objected to as dependent on rejected base claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 8 December 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pp. 10–12, filed 18 November 2021, with respect to the rejection(s) of claim(s) 1–5, 6–13, and 23–27 under 35 U.S.C. § 102(a)(2) have been fully considered and are persuasive, except to the extent that Applicant faulted the claim rejection for not discussing limitations not claimed at the time the rejection was made.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of 35 U.S.C. §§ 101, 112(a), and 112(b).

 Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–22 and 24–27 are rejected under 35 U.S.C. § 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 1, representative of the independent claims, as amended recites:
estimating motion blur of an object in a second image,
issuing a notification of the motion blur,
issuing an image capturing instruction,
capturing the second image “in response to the image capturing instruction”, and
issuing “the notification of the motion blur prior to receiving the image capturing instruction”.
It is noted that the steps regarding motion blur and an image capturing instruction only occur for the second image.  Claim 1 does not disclose motion blur in the first image, or an instruction to capture the first image.  As such, the final step of issuing a notification of the motion blur [of the second 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–22 and 24–27 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As discussed above in the Section 101 rejections, the claims as amended require notifying motion blur in a second image before the second image is even captured.  Because the claimed sequence of steps as claimed is logically impossible, one of ordinary skill in the art at the time of effective filing or at any time whatsoever would not know how to perform this claimed sequence of steps.

Claims 1–22 and 24–27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–22 and 24–27 rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the means by which the motion blur in the second image can be notified before the second image is captured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487